Exhibit 10.2

EXECUTION VERSION

CONVEYANCE AND AGREEMENT OF NET PROFITS INTEREST

By and among

AMERICAN SHALE DEVELOPMENT, INC.

a Delaware corporation

in favor of

MORGAN STANLEY CAPITAL GROUP INC.

Dated May 21, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS      1    ARTICLE II ASSIGNMENT AND PAYMENT OF NET PROFITS
INTEREST      6    2.1   Assignment of Net Profits Interest      6    2.2  
Payment of Net Profits Interest      6    2.3   Statements      7    2.4  
Information/Access      8    ARTICLE III OPERATION OF THE SUBJECT INTERESTS     
8    3.1   Operations Standard      8    3.2   Pooling and Unitization      8   
3.3   Non-Consent      9    3.4   Marketing      9    3.5   Amendment of Project
Properties      9    3.6   Abandonment      9    3.7   Contracts with Affiliates
     10    3.8   Conflict with the Credit Agreement      10    ARTICLE IV
RELEASE AND TRANSFERS      10    4.1   Assignment by the Borrower      10    4.2
  Tag-Along Right      10    4.3   Repurchase Right      11    4.4   Assignment
by Payee      11    4.5   Farmouts      11   

ARTICLE V OWNERSHIP OF PROPERTY; LIABILITY OF PAYEE; NO RIGHT OF OPERATIONS BY
PAYEE

     12    5.1   Certain Tax Matters; Ownership of Certain Property      12   
5.2   No Personal Liability      12    5.3   No In-Kind Rights      12    5.4  
No Partnership      12    ARTICLE VI NEGATIVE COVENANT      12    6.1   Senior
Obligation      12    ARTICLE VII MISCELLANEOUS      13    7.1   Notices      13
   7.2   Payments      13    7.3   Amendments      13    7.4   Further
Assurances      13    7.5   Waivers      13    7.6   Governing Law      14   
7.7   Tax Matters      14    7.8   Confidentiality      14   

 

i



--------------------------------------------------------------------------------

7.9   Counterparts      14    7.10   Binding Effect      14    7.11  
Termination of Project Properties      14    7.12   WAIVER OF JURY TRIAL      14
   7.13   Agreement upon Loan Repayment Date      15   

Exhibit A – Project Properties



--------------------------------------------------------------------------------

CONVEYANCE AND AGREEMENT OF NET PROFITS INTEREST

This Conveyance and Agreement of Net Profits Interest (this “Agreement”) is
entered into as of May 21, 2014, by and among AMERICAN SHALE DEVELOPMENT, INC.,
a Delaware corporation (the “Borrower”), in favor of MORGAN STANLEY CAPITAL
GROUP, INC., a Delaware corporation (“Payee”), which are parties to that certain
Credit Agreement dated as of the date hereof (as the same may be modified,
amended or supplemented from time to time, the “Credit Agreement”) among the
Borrower, as borrower thereunder, Payee, as Administrative Agent and the Lenders
party thereto. Unless otherwise defined herein, capitalized terms shall have the
meaning given them in the Credit Agreement. If the Credit Agreement is
terminated, then capitalized terms shall have the meaning given them in the
Credit Agreement immediately prior to such termination.

ARTICLE I

DEFINITIONS

As used herein, the following terms shall have the meaning ascribed to them
below:

“Adjusted Net Cash Proceeds” means the product of (a) the Net Cash Proceeds (as
defined in the Credit Agreement) received by the Borrower (either directly or
from its Parent) in connection with the sale and issuance of Equity Interests of
the Borrower or its Parent to non-Affiliates occurring since the Effective Time
multiplied by (b) a fraction (i) the numerator of which is the value of the
Subject Interests (on a per acre basis) implied by such issuance of Equity
Interests (provided that such value shall not exceed the Effective Time Equity
Value) and (ii) the denominator of which is the Effective Time Equity Value.

“Agreement” means this Net Profits Interest Agreement, as the same may be
amended or modified from time to time by one or more instruments executed by
both the Borrower and Payee.

“Applicable NPI” means, at the time of calculation, the product of (a) the sum
of (i) the Initial NPI plus (ii) the Contingent NPI multiplied by (b) the
Dilution Factor.

“Available Funds” means, for any period and without duplication, (a) operating
revenues of the Borrower and the other Loan Parties as reported on the combined
and consolidated statement of operations for such period whether or not
attributable to the Subject Interests, (b) the proceeds from the sale,
condemnation or casualty of all or any part of or interest in the Subject
Interests of any Loan Party, and (c) any other net proceeds of Borrower and the
other Loan Parties not included in the foregoing clauses (a) and (b).

“Borrower” means the Borrower as defined in the first paragraph of this
Agreement, and its successors and assigns; and, unless the context in which used
shall otherwise require, such term shall include any successor owner at the time
in question of any or all of the Subject Interests.

“Capital Expenditure” has the meaning given it in the Credit Agreement.

“Contingent NPI” means the product of (a) two and one-half percent
(2.5%) multiplied by (b) a fraction (i) the numerator of which is the total
principal amount of Tranche B Loans made by the Lenders and (ii) the denominator
of which is $47,500,000.

“CPI” means the statistical amount quoted from time to time by the United States
Bureau of Labor Statistics (“BLS”) as the “Consumer Price Index for All Urban
Consumers (CPI-U): U.S. city average, All Items” for the relevant period as
quoted in the “Money Rates” section of the Wall Street



--------------------------------------------------------------------------------

Journal (or in such other section of the Wall Street Journal in which the CPI is
published from time to time).

“Credit Agreement” means the Credit Agreement as defined in the first paragraph
of this Agreement.

“Day” means each period of twenty-four (24) consecutive hours beginning and
ending at 7:00 A.M., Central Time. The reference date for any Day shall be the
calendar date upon which the twenty-four (24) hour period commences.

“Dilution Factor” means, on any date of determination, a fraction (a) the
numerator of which is the Effective Time Equity Value and (b) the denominator of
which is the sum of (i) such Effective Time Equity Value plus (ii) Adjusted Net
Cash Proceeds.

“Distributable Cash Flow” means, for any period, and without duplication:
(1) Available Funds reduced by Specified Cash Deductions for such period; plus
(2) non-cash expenses (including but not limited to impairments, depreciation
and amortization) to the extent such non-cash expenses are included in the
Specified Cash Deductions for such period, and in each case as reflected in the
consolidated financial statements of the Borrower for such period.

“Effective Time” means 7:00 a.m., local time in effect where the Subject
Interests are located, on the date of this Agreement.

“Effective Time Equity Value” means the product of (i) the average of the
closing prices of Parent’s Equity Interests as reported on the OTCQXB U.S.
marketplace administered by OTC Markets Group Inc. for the 30 trading day period
beginning on the date of this Agreement multiplied by (ii) the number of shares
of such Equity Interests issued and outstanding on the date of this Agreement.

“Equity Interest” means, with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person, including any options, warrants or similar rights to purchase
such equity interest.

“Fair Value” means, with respect the exercise by Payee of its rights under
Section 4.2 or the exercise of the Borrower of its rights under Section 4.3,
(a) in the event of a sale of all or substantially all of the Equity Interests
of the Borrower to one or more non-Affiliates of the Borrower, an amount equal
to (i) the net cash proceeds received by the Parent in connection with such sale
that are attributable to the Borrower’s Equity Interests multiplied by (ii) the
Applicable NPI, (b) in the event of a sale of all or substantially all of the
Equity Interests of the Parent to one or more non-Affiliates of the Parent, an
amount equal to (i) the net cash proceeds received by the holders of the Equity
Interests in the Parent in connection with such sale that are attributable to
the Parent’s Equity Interests in the Borrower multiplied by (ii) the Applicable
NPI, and (c) in all other events, an amount equal to the proceeds which could
reasonably be expected to be obtained from the sale of the Net Profits Interest
to a Third Party on an arms’-length negotiated basis, taking into account
relevant market conditions and factors existing at the time of any such proposed
sale or release, which shall be determined by agreement of the Borrower and
Payee (provided that any Subject Interest to which proved reserves are
attributable, shall be based on the same commodity price assumption methodology
used to calculate PV9 Value). If the Borrower and Payee have not agreed upon a
Fair Value within 10 days after such event requiring the determination of Fair
Value, then the Borrower and Payee shall agree upon an Independent Valuator to
determine Fair Value within 15 days after such event requiring the determination
of Fair Value. If the Borrower and Payee cannot agree upon an Independent
Valuator to determine Fair Value, then either the Borrower or Payee

 

2



--------------------------------------------------------------------------------

may petition to have a court of law appoint such Independent Valuator to
determine Fair Value. If Fair Value is determined by an Independent Valuator
(A) the Borrower will provide such information regarding, in the case of clauses
(a) and (b), the asset sale or stock sale, as applicable, and, in the case of
clause (c), reserves in the Subject Interests, as such Independent Valuator may
reasonably request, (B) the costs of such Independent Valuator shall be shared
equally by the Borrower and Payee, and (C) the determination of Fair Value by
the Independent Valuator shall be conclusive, final and binding on the Borrower
and Payee. For the avoidance of doubt, “Fair Value” shall be calculated net of
(i) any repayment of debt in connection with the transaction for which the
calculation of fair value arises and (ii) any cash on the balance sheet of the
Borrower that are proceeds of any Transfer in connection with which the Borrower
repurchased a portion of the Net Profits Interest in accordance with Section 4.2
or Section 4.3.

“Farmout Agreement” means any farmout agreement, participation agreement,
exploration agreement, development agreement or any similar agreement.

“Gas” means natural gas and other gaseous Hydrocarbons or minerals, including
helium, but excluding any Gas Liquids.

“Gas Liquids” means those natural gas liquids and other liquid Hydrocarbons
(other than Oil), including ethane, propane, butane and natural gasoline, and
mixtures thereof, that are removed from a Gas stream by the liquids extraction
process of any field facility or gas processing plant and delivered by the
facility or plant as natural gas liquids.

“General and Administrative Costs” means normal and customary expenses and costs
in any period that will be paid in cash, that (a) in accordance with GAAP are
classified as general and administrative costs, (b) are of a type consistent
with prior general and administrative costs incurred by the Loan Parties,
(c) are reported in the then-current period in accordance with GAAP and
(d) consist of consulting fees, salary, bonuses, employee benefits, rent,
supplies, travel and entertainment, insurance, accounting, legal, engineering
and broker related fees, required to manage the affairs of the Loan Parties
provided, that (y) to the extent any of the foregoing are capitalized, they
shall be included in the definition of General and Administrative Costs and
(z) the following shall be excluded from the calculation of General and
Administrative Costs: (1) cost of sales, (2) sales commissions, (3) taxes
(including income, franchise, property and sales taxes), (4) interest expense or
payments and financing costs, (5) impairments and (6) bad debt expenses (as well
as any General and Administrative Costs that are incurred in connection with
such bad debt expenses).

“General and Administrative Costs Cap” means, on an annual basis, $2,880,000, as
such amount shall, effective as of January 1, 2016, be subject to annual
increases or decreases, as applicable, by a percentage equal to the annual
percentage increase or decrease in the CPI as of January 1 of each year.

“Hydrocarbons” means (i) Oil, (ii) Gas and (iii) Gas Liquids.

“Independent Valuator” means an independent Third Party investment bank or
financial institution of recognized national standing in the oil and gas
industry with respect to valuing oil and gas investments chosen by the Borrower
and Payee or a court of law to determine Fair Value in accordance with the
definition thereof.

“Initial NPI” means six and one-half percent (6.5%).

“Loan Repayment Date” means such time as Borrower has paid and discharged all of
its Obligations under the Credit Agreement (other than Obligations arising under
this Agreement and

 

3



--------------------------------------------------------------------------------

reimbursement and indemnification Obligations that expressly survive the
termination of the Credit Agreement).

“Month” means each period beginning at 7:00 A.M., Central Time, on the first Day
of a calendar month and ending at 7:00 A.M., Central Time, on the first Day of
the next succeeding calendar month.

“Net Profits Interest” has the meaning given such term in Section 2.2.

“Oil” means crude oil and condensate, excluding Gas Liquids.

“Parent” means Trans Energy, Inc., a Nevada corporation.

“Parties” means collectively the Borrower and Payee.

“Payee” means Payee as defined in the first paragraph of this Agreement, and its
successors and assigns; and, unless the context in which used shall otherwise
require, such term shall include any successor owner at the time in question of
any or all of such Payee’s percentage of the Net Profits Interest.

“Paying Quantities” means quantities sufficient to cover the Borrower’s cost and
expense of equipping, maintaining and operating the Project Properties, and of
satisfying lessor royalties, other royalty burdens (existing as of the date of
this Agreement), and the Net Profits Interest payments herein provided to be
made to Payee.

“Payment Period” means a Month. The first Payment Period shall mean the first
full Month following the Loan Repayment Date.

“Permitted Interest Expense” means interest payments made by the Borrower in an
amount not to exceed the lesser of (i) interest payments paid and (ii) pro forma
interest payments that would have been incurred based on the actual outstanding
amount of any debt and the last applicable interest rate pursuant to
Section 2.06 of the Credit Agreement.

“Person” means any individual, partnership, limited liability company,
corporation, trust, unincorporated association, governmental agency,
subdivision, or instrumentality, or other entity or association.

“Permitted Capital Expenditures” means any Capital Expenditure made by a Loan
Party in good faith and in accordance with the Prudent Operator Standard.

“Prime Rate” means the prime rate published in The Wall Street Journal’s “Money
Rates” or similar table. If multiple prime rates are quoted in the table, then
the highest prime rate will be the Prime Rate. In the event that the prime rate
is no longer published by The Wall Street Journal in the “Money Rates” or
similar table, then Payee may select an alternative published index based upon
comparable information as a substitute Prime Rate. Upon the selection of a
substitute Prime Rate, the applicable interest rate shall thereafter vary in
relation to the substitute index.

“Project Properties” means (i) the oil, gas and mineral leases and the oil and
gas leases described on Exhibit A hereto or acquired by the Borrower before the
Loan Repayment Date as to all lands and depths described in such leases and any
interests therein and any leasehold interests in any other leases of
Hydrocarbons derived from the pooling or unitization of such leases (or portion
thereof if limited) with other leases of Hydrocarbons, together with any
interests acquired or maintained by the Borrower in any

 

4



--------------------------------------------------------------------------------

and all extensions of such leases, and (ii) any replacement leases taken upon or
in anticipation of termination of any such leases (if executed and delivered
during the term of or within one year after the expiration of the predecessor
lease), as to all lands and depths described in the predecessor lease (unless
the extended or predecessor lease is specifically limited in depth or areal
extent, in which event only the corresponding portion of such lease shall be
considered a renewal or extension or a replacement lease as to which this
Agreement applies).

“Prudent Operator Standard” means the standard of conduct of a prudent oil and
gas operator under the same or similar circumstances, acting with respect to its
own property and disregarding the existence of the Net Profits Interest as a
burden on such property.

“Record Date” means the forty-fifth (45th) day (or the next Business Day, if the
45th day is not a Business Day) of the Payment Period following the close of the
previous Payment Period.

“Refinancing Debt” has the meaning given such term in Section 8.13.

“Required NPI Valuation” means a Fair Value equal to the product of (a) the sum
of (i) the Initial NPI plus (ii) the Contingent NPI multiplied by
(b) $150,000,000.

“Specified Cash Deductions” means, to the extent such deduction is paid in cash
during such period: (a) operating expenses (including marketing fees permitted
under Section 3.4 and cost of sales), Specified Taxes, bad debt expenses, sales
commissions and General and Administrative Costs that do not exceed the General
and Administrative Costs Cap of the Loan Parties, (b) Permitted Interest
Expense, and (c) Permitted Capital Expenditures.

“Specified Taxes” means all ad valorem, property, occupation, gathering,
pipeline, severance, gross production, gross receipts, Btu, energy, excise, and
other taxes and governmental charges and assessments imposed on the Subject
Interests, the Subject Hydrocarbons, the Net Profits Interests, or the proceeds
therefrom, other than income, franchise, transfer, mortgage, inheritance, estate
or similar taxes.

“Subject Hydrocarbons” means all Hydrocarbons in and under and that may be
produced, saved, and sold from, and are attributable to, the Subject Interests
from and after the Loan Repayment Date, after deducting the appropriate share of
all royalties and any overriding royalties, production payments and other
similar charges (except the Net Profits Interest) burdening the Subject
Interests at the Loan Repayment Date, provided that, (a) there shall not be
included in the Subject Hydrocarbons (i) any Hydrocarbons attributable to
non-consent operations conducted with respect to the Subject Interests (or any
portion thereof) as to which the Borrower shall be a non-consenting party as of
the Loan Repayment Date that are dedicated to the recoupment or reimbursement of
costs and expenses of the consenting party or parties by the terms of the
relevant operating agreement, unit agreement, contract for development, or other
instrument providing for such non-consent operations (including any interest,
penalty or other amounts related thereto), or (ii) any Hydrocarbons unavoidably
lost in production or used by the Borrower for production operations (including
without limitation, fuel, secondary or tertiary recovery) conducted solely for
the purpose of producing Subject Hydrocarbons and (b) there shall be included in
the Subject Hydrocarbons any Hydrocarbons attributable to non-consent operations
conducted with respect to the Subject Interests (or any portion thereof) as to
which the Borrower shall be a non-consenting party as of the Loan Repayment Date
that are produced, saved, and sold from, and are attributable to the Subject
Interests after the Loan Repayment Date from and after the recoupment or
reimbursement of costs and expenses (including any interest, penalty or other
amounts related thereto) of the consenting party or parties by the terms of the
relevant operating agreement, unit agreement, contract agreement, contract
development, or other instruments providing for such non-consent operations.

 

5



--------------------------------------------------------------------------------

“Subject Interests” means each kind and character of right, title, claim, or
interest (collectively the “rights”), that the Borrower owns in the Project
Properties whether such right be under or by virtue of a lease, a unitization or
pooling order, an operating agreement, a division order, or a transfer order or
be under or by virtue of any other type of claim or title, legal or equitable,
recorded or unrecorded, all as such rights shall be (a) enlarged or diminished
by virtue of the provisions of Section 4.2 and Section 4.3, and (b) enlarged by
the discharge of any payments out of production or by the removal of any charges
or encumbrances to which any of such rights are subject at the Loan Repayment
Date (provided that such removal is pursuant to the express terms of the
instrument that created such charge or encumbrance) and any and all renewals and
extensions of the rights occurring within one year after the expiration of such
rights.

“Subject Well” means each well on the Subject Interests in respect of which the
Borrower owns any interest or is entitled to any of the Hydrocarbons production
or the proceeds therefrom (whether directly or indirectly by virtue of the
effect of any farmout or farm-in provisions or other provisions).

“Third Party” means any Person other than the Borrower or Payee, or an Affiliate
of the Borrower or Payee.

“Transfer” including its syntactical variants, means any assignment, sale,
transfer, conveyance, or disposition of any property, whether direct or
indirect; provided, Transfer as used herein does not include (a) the granting of
a lien or security interest in the Borrower’s interest in any property,
including the Subject Interests or the Subject Hydrocarbons or (b) a farmout
unless and until the farmee earns Subject Interests and receives an assignment
therefor.

“Treasury Regulations” means the United States federal income tax regulations
promulgated under the Code.

ARTICLE II

ASSIGNMENT AND PAYMENT OF NET PROFITS INTEREST

2.1 Assignment of Net Profits Interest.

For and in consideration of Ten Dollars ($10.00) and other good and valuable
consideration to it paid by Payee, the receipt and sufficiency of which are
hereby acknowledged, the Borrower has granted, conveyed, sold and assigned, and
does hereby grant, convey, sell and assign unto Payee, its successors and
assigns, as of the Effective Time, the Net Profits Interest.

TO HAVE AND TO HOLD the Net Profits Interest together with all and singular the
rights and appurtenances thereto in anywise belonging, unto Payee, its
successors and assigns, forever, subject, however, to the following terms and
provisions.

2.2 Payment of Net Profits Interest.

(a) The Borrower hereby grants, conveys, sells and assigns to Payee and
covenants and agrees to pay unto Payee the product of (a) Distributable Cash
Flow multiplied by (b) the Applicable NPI (such product, the “Net Profits
Interest”). The calculation of Distributable Cash Flow shall commence on the
Loan Repayment Date and the Borrower shall pay to Payee the Net Profits Interest
commencing with the first Payment Period.

 

6



--------------------------------------------------------------------------------

(b) To the extent that, at the end of any Payment Period after the Loan
Repayment Date, there exists Distributable Cash Flow, the Borrower shall
disburse to Payee, within forty-five (45) Days after the end of the relevant
Payment Period (the “Due Date”), the Net Profits Interest as of the end of such
Payment Period. If any amount due from the Borrower to Payee hereunder is not
paid by the applicable Due Date, then such amount shall bear interest from such
Due Date through the date of receipt of such amount by Payee, at the Prime Rate.
If, at any time, the Borrower inadvertently pays Payee more than the amount due
under this Agreement, then Section 2.2(c) of this Agreement shall apply.

(c) If the Borrower pays Payee more than the amount of money then due and
payable to Payee under this Agreement, Payee shall not be obligated to return
the overpayment, but the Borrower may at any time thereafter reduce
Distributable Cash Flow and retain for its own account an amount equal to the
overpayment. Any amount not paid by the Borrower to Payee with respect to the
Net Profits Interest within five (5) Business Days after the Due Date (other
than underpayments for which the Borrower did not have knowledge of their
existence and underpayments caused by third party error) shall bear, and the
Borrower hereby agrees to pay, interest at the Prime Rate from such fifth
(5th) Business Day until such amount has been paid. The Borrower shall give
Payee or Payee shall give the Borrower, as appropriate depending upon who first
obtains knowledge of an underpayment or overpayment, written notice with respect
to any underpayment or overpayment described in this Section 2.2(c), together
with supporting worksheets and data.

2.3 Statements.

(a) On each Record Date, the Borrower shall deliver to Payee a statement showing
the calculation of Distributable Cash Flow, including gross proceeds and debits
therefrom (including any reductions to such gross proceeds and/or debits), with
respect to the Payment Period applicable to such Record Date.

(b) Within ninety (90) days after the end of each calendar year, the Borrower
shall deliver to Payee a statement showing the computation of Distributable Cash
Flow, including gross proceeds and debits therefrom (including any reductions to
such gross proceeds and/or debits), for the preceding calendar year (or portion
thereof during which Distributable Cash Flow is required to be calculated).

(c) If Payee takes exception to any item or items included in any monthly
statement required by Section 2.3(a), Payee must notify the Borrower in writing
within one hundred and twenty (120) days after the end of the calendar year with
respect to which such statement relates. Such notice must set forth in
reasonable detail the specific debits complained of and to which exception is
taken or the specific credits which should have been made and allowed.
Adjustments shall be made for all complaints and exceptions that are agreed to
by the Parties and the Borrower and Payee hereby agree to use commercially
reasonable efforts to resolve any dispute regarding Payee’s complaints and
exceptions; provided that if the Borrower and Payee have not resolved such
dispute within 60 days after Payee provides an exception notice pursuant to this
Section 2.3, then the Borrower and Payee shall agree upon an independent Third
Party oil and gas accountant to resolve such dispute. If the Borrower and Payee
cannot agree upon an independent Third Party oil and gas accountant to resolve
such dispute, then either the Borrower or Payee may petition to have a court of
law appoint such independent Third Party oil and gas accountant. If such dispute
is to be resolved by an independent Third Party oil and gas accountant (A) the
Borrower and Payee will provide such information as such accountant may
reasonably request, (B) the costs of such accountant shall be shared equally by
the Borrower and Payee, and (C) the decision by such accountant shall be
conclusive, final and binding on the Borrower and Payee.

 

7



--------------------------------------------------------------------------------

2.4 Information/Access.

(a) The Borrower shall maintain true and correct books, records, and accounts of
(i) all transactions required or permitted by this Agreement and (ii) the
financial information necessary to properly reflect such transactions, including
the financial information needed to calculate Distributable Cash Flow with
respect to any Payment Period.

(b) After the Loan Repayment Date, Payee or its representative, at Payee’s
expense, may twice in any calendar year inspect and copy such books, records,
and accounts in the offices of the Borrower during normal business hours and
upon reasonable notice. Upon request, the Borrower will provide all financial or
other information necessary (as reasonably determined by Payee or its
consultants or advisors) for Payee to determine the proper treatment of the Net
Profits Interest for federal income or any other tax purpose.

(c) After the Loan Repayment Date, at Payee’s request, and upon reasonable
notice, subject to applicable restrictions on disclosure and transfer of
information, the Borrower shall give Payee and its designated representatives
reasonable access in the Borrower’s office during normal business hours to
(i) all geological, Subject Well and production data in the Borrower’s
possession or the Borrower’s Affiliates’ possession, relating to operations on
the Project Properties and (ii) all reserve reports and reserve studies in the
possession of the Borrower or of the Borrower’s Affiliates, relating to the
Subject Interests, whether prepared by the Borrower, by the Borrower’s
Affiliates, or by consulting engineers; provided that the Borrower shall not be
required to provide such access more than four times in any calendar year.

(d) The Borrower makes no representations or warranties about the accuracy or
completeness of any such data, reports or studies referred to in Section 2.4(c)
and shall have no liability to Payee, or any other Person resulting from such
data, studies or reports.

ARTICLE III

OPERATION OF THE SUBJECT INTERESTS

3.1 Operations Standard. The Borrower and Payee acknowledge that Payee has no
right or power to participate in the selection of a drilling contractor, to
propose the drilling of a well, to determine the timing or sequence of drilling
operations, to commence or shut down production, to take over operations, or to
share in any operating decision whatsoever. The Borrower and Payee hereby
expressly negate any intent to create (and this Agreement shall never be
construed as creating) a mining or other partnership or joint venture or other
relationship subjecting the Borrower and Payee to joint liability. Nothing
contained in this Agreement shall be deemed to prevent or restrict the Borrower
from electing not to participate in any operations that are to be conducted
under the terms of any operating agreement, development agreement, unit
operating agreement, contract for development, or similar instrument affecting
or pertaining to the Subject Interests (or any portion thereof) and permitting
consenting parties to conduct non-consent operations thereon consistent with the
Prudent Operator Standard.

3.2 Pooling and Unitization. The Borrower shall have the right to pool or
unitize all or any of the Project Properties as to any one or more of the
formations or horizons thereunder, and as to any of the Subject Interests, when,
in the reasonable judgment of the Borrower, it is necessary or advisable to do
so in order to form a drilling or proration unit to facilitate the orderly
development of the Project Properties or to comply with the requirements of any
law or governmental order or regulation relating to the spacing of wells or
proration of the production therefrom.

 

8



--------------------------------------------------------------------------------

3.3 Non-Consent. If the Borrower elects to be a non-participating party (whether
pursuant to an operating agreement or other agreement or arrangement, including
without limitation, non-consent rights and obligations imposed by statute or
regulatory agency) with respect to any operation on any Project Properties or
elects to be an abandoning party with respect to a Subject Well, the consequence
of which election is that the Borrower’s interest in such Subject Interest or
part thereof is temporarily (i.e., during a recoupment period) or permanently
forfeited to the parties participating in such operations, or electing not to
abandon such Subject Well, then the costs and proceeds attributable to such
forfeited interest shall not, for the period of such forfeiture (which may be a
continuous and permanent period), be debited or credited to Distributable Cash
Flow and such forfeited interest shall not, for the period of such forfeiture,
be included in the calculation of Distributable Cash Flow. Notwithstanding
anything to the contrary contained herein, the Borrower shall not elect, as to
any Subject Interest, to be a non-participating party with respect to any
operation contemplated in this Section 3.3 in the event any Affiliate of the
Borrower will also be a participating party in such operation.

3.4 Marketing. As between the Borrower and Payee, the Borrower shall have
exclusive charge and control of the marketing of all Subject Hydrocarbons. The
Borrower shall not be entitled to deduct from the calculation of Distributable
Cash Flow any fee for marketing the Subject Hydrocarbons other than actual costs
paid to Third Parties.

3.5 Amendment of Project Properties. The Borrower shall have the unrestricted
right to renew, extend, modify, amend, or supplement the Project Properties with
respect to any of the lands covered thereby without the consent of Payee;
provided that Distributable Cash Flow shall be calculated with respect to all
renewals, extensions, modifications, amendment, supplements and other similar
arrangements (and/or interests therein) of the Project Properties, whether or
not such renewals, extensions modifications, amendment, supplements or
arrangements have heretofore been obtained, or are hereafter obtained, by the
Borrower and no renewal, extension, modification, amendment, or supplementation
shall adversely affect any of Payee’s rights hereunder, including, without
limitation, the amount, computation, or method of payment of Distributable Cash
Flow. The Borrower shall furnish Payee with written notice of any renewal,
extension, modification, amendment, or supplementation that materially affects
Distributable Cash Flow within 30 days after the Borrower has entered into the
same, which notice shall specify the date thereof and the location and the
acreage covered thereby.

3.6 Abandonment. The Borrower shall have the right to release, surrender and/or
abandon its interest in the Subject Interests, or any part thereof, or interest
therein (it being understood that for purposes of this Section 3.6, allowing any
Subject Interest to lapse or expire pursuant to the terms of the instrument or
agreement creating such Subject Interest shall not otherwise constitute
abandonment); provided, however, that the Borrower shall not release, surrender
or abandon any Subject Interest unless and until the Borrower has determined (in
accordance with the Prudent Operator Standard) that such Subject Interest will
no longer produce Subject Hydrocarbons in Paying Quantities; provided further
that the Borrower will, at least thirty (30) days prior to the release,
surrender or abandonment of any Subject Interest, or any part thereof or
interest therein, (a) notify Payee in writing (a “Notice of Abandonment”),
giving a description of each Subject Interest, or part thereof or interest
therein, proposed to be released, surrendered or abandoned, and the date upon
which such release, surrender or abandonment is projected to occur and
(b) subject to any required consents related to the Subject Interests described
in any such Notice of Abandonment, give Payee the option of assuming (or causing
their designee to assume) for zero dollars the Subject Interest that is
described in the applicable Notice of Abandonment. The Borrower shall have an
unequivocal right to abandon the Subject Interests, or any part thereof if
(i) such abandonment is necessary for health, safety or environmental reasons,
or (ii) the Subject Hydrocarbons that would have been produced from the
abandoned Subject Interests would otherwise be produced from Subject Wells
located on the remaining Project Properties.

 

9



--------------------------------------------------------------------------------

3.7 Contracts with Affiliates. The Borrower or its Affiliates may perform
services and furnish supplies and/or equipment with respect to the Subject
Interests that are required to operate the Subject Interests in accordance with
the operations standard set forth in Section 3.1 hereof, and debit Distributable
Cash Flow for the costs of such services and/or furnishing of such supplies
and/or equipment; provided that the terms of the provision of such services or
furnishing of supplies and/or equipment shall not be less favorable than those
terms available from non-Affiliates of similar skill and experience in the area
engaged in the business of rendering comparable services or furnishing
comparable equipment and supplies, taking into consideration all such terms,
including the price, term, condition of supplies or equipment, availability of
supplies and/or equipment, and all other terms.

3.8 Conflict with the Credit Agreement. To the extent that any of the terms in
Article III and IV conflict with the terms of the Credit Agreement, the terms of
the Credit Agreement shall control until the Loan Repayment Date. Prior to the
Loan Repayment Date, the Borrower’s rights under Sections 3.2, 3.3, 3.5, 3.6,
3.7, 4.4(a) and 7.10 will be subject to the Credit Agreement.

ARTICLE IV

RELEASE AND TRANSFERS

4.1 Assignment by the Borrower. Unless and until the Net Profits Interest shall
have been repurchased as provided in this Agreement, the Borrower may only
Transfer all or any part of the Project Properties or Subject Interests
(including any Transfer of such Project Properties or such Subject Interests
pursuant to the Transfer of the Equity Interests of the Borrower or Parent)
without Payee’s consent upon repurchase of the applicable portion of Net Profits
Interest in accordance with Section 4.2 or Section 4.3.

4.2 Tag-Along Right.

(a) In connection with any Transfer of the Subject Interests by the Borrower
(including any Transfer of such Subject Interests pursuant to the Transfer of
the Equity Interests of the Borrower or Parent, as applicable) for an aggregate
purchase price that would result in a Fair Value for the Net Profits Interest in
excess of the Required NPI Valuation, Payee may elect to cause the Borrower to
purchase (i) in the case of a Transfer of all of the Subject Interests (or all
the Equity Interests in the Borrower or Parent, as applicable), all of the Net
Profits Interest, or (ii) in the case of a Transfer of less than all of the
Subject Interests (or less than all the Equity Interests in the Borrower or
Parent, as applicable), a corresponding portion of the Net Profits Interest for
an amount equal to the Fair Value thereof by giving the Borrower irrevocable
notice thereof thirty (30) days prior to the Transfer. The Borrower shall remit
to Payee an amount equal to the Fair Value of all or the portion of the Net
Profits Interest being transferred, as applicable, in immediately available
funds on the date of sale of the applicable Subject Interests (or Equity
Interests, as applicable). In lieu of the Borrower purchasing all or a portion
of the Net Profits Interest prior to the consummation of such Transfer, as
applicable, the Borrower may cause the buyer of its Subject Interests (or Equity
Interests, as applicable) to purchase a portion of the Net Profits Interest
corresponding to the portion of the Subject Interests (or Equity Interests, as
applicable) being sold for Fair Value or such other value agreed to between such
buyer and Payee. In such instance the buyer of such Subject Interests shall pay
the price agreed with Payee at the closing of the sale of such Subject
Interests.

(b) In connection with the closing of any transaction pursuant to
Section 4.2(a), Payee shall, on request, execute, acknowledge, and deliver to
the Borrower a document or agreement (reasonably acceptable to the Borrower)
that releases the Net Profits

 

10



--------------------------------------------------------------------------------

Interest (in the case of a transaction pursuant to Section 4.2(a)(i)) or the
applicable portion thereof (in the case of a transaction pursuant to
Section 4.2(a)(ii)).

4.3 Repurchase Right. In connection with any Transfer of the Subject Interests
by the Borrower (including any Transfer of such Subject Interests pursuant to
the Transfer of the Equity Interests of the Borrower or Parent, as applicable)
for an aggregate purchase price that would result in a Fair Value for the Net
Profits Interest in excess of the Required NPI Valuation, the Borrower may elect
to repurchase from Payee (or, if applicable, cause Payee to Transfer to the
buyer of such Subject Interest (or Equity Interests, as applicable)) all of the
Net Profits Interest under special warranty for an amount equal to the Fair
Value thereof by giving Payee irrevocable notice thereof (the “Repurchase
Notice”) which Repurchase Notice shall specify the date of repurchase (the
“Repurchase Date”). The Borrower shall remit to Payee an amount equal to such
Fair Value of all or the portion of the Net Profits Interest being repurchased,
as applicable, in immediately available funds on the Repurchase Date. The
Repurchase Date shall be within 90 days of the Repurchase Notice or 15 days of
the determination of Fair Value, whichever is later.

(b) Upon the occurrence of the Loan Repayment Date, the Borrower may elect to
repurchase from Payee all of the Net Profits Interest under special warranty for
an amount equal to the greater of (i) the Fair Value for the Net Profits
Interest or (ii) the Required NPI Valuation. If the Borrower so elects to
repurchase the Net Profits Interest, the Borrower shall remit to Payee an amount
equal to such greater amount in immediately available funds on the Loan
Repayment Date.

4.4 Assignment by Payee.

(a) Upon obtaining the written consent of the Borrower (which shall not be
unreasonably withheld), Payee may Transfer all of its rights and obligations in
the Net Profits Interest so long as such Transfer is made expressly subject to
the provisions of this Agreement; provided, however, no assignment by Payee
shall affect the method in which charges, reductions and credits are made to
Distributable Cash Flow.

(b) No change of ownership or right to receive payment of the Net Profits
Interest, or of any part thereof, however accomplished shall be binding upon the
Borrower until notice thereof shall have been furnished by the Person claiming
the benefit thereof, and with respect to payments to be made hereunder, after
such notice is made. Notice of sale or assignment shall consist of a copy of the
agreement accomplishing the same; notice of change of ownership or right to
receive payment accomplished in any other manner (for example by reason of
incapacity, death or dissolution) shall consist of copies of complete
proceedings legally binding and conclusive of the rights of all parties. Until
such notice shall have been furnished to the Borrower as provided above, the
payment or tender of all sums payable on the Net Profits Interest may be made in
the manner provided herein precisely as if no such change in interest or
ownership or right to receive payment had occurred. The kind of notice herein
provided shall be exclusive, and no other kind, whether actual or constructive,
shall be binding on the Borrower.

4.5 Farmouts. The Borrower may from time to time enter into Farmout Agreements
with Third Parties with respect to a Subject Interest. In the event that the
Borrower enters into any Farmout Agreement with a Third Party, (a) the Net
Profits Interest and this Agreement shall be calculated only from the Borrower’s
retained interest in the Subject Interest after giving effect to any interest in
the Subject Interest that a counterparty to the Farmout Agreement may earn under
such Farmout Agreement and (b) Payee shall execute and deliver to the Borrower,
at the Borrower’s expense, recordable documentation, in form and substance
reasonably satisfactory to the Borrower and Payee, pursuant to

 

11



--------------------------------------------------------------------------------

which Payee shall convey, transfer, assign and deliver under special warranty
such non-retained portion of the Net Profits Interest to Borrower.

ARTICLE V

OWNERSHIP OF PROPERTY; LIABILITY OF PAYEE; NO RIGHT OF OPERATIONS BY

PAYEE

5.1 Certain Tax Matters; Ownership of Certain Property. Nothing herein contained
shall be construed to constitute either party hereto (under state law or for tax
purposes) the agent of, or in partnership with, the other party. If, however,
the parties hereto are deemed to constitute a partnership for federal income tax
purposes, the parties elect to be excluded from the application of Subchapter K,
Chapter 1, Subtitle A of the Internal Revenue Code of 1986, and agree not to
take any position inconsistent with such election. In addition, the parties
hereto intend that the Net Profits Interests shall at all times be treated as
(a) an incorporeal (i.e., a non-possessory) interest in real property or land
under the laws of each state in which any of the Subject Leases are located and
(b) an “economic interest” in the Subject Hydrocarbons and as a net profits
interest or net profits overriding royalty interest (rather than as a working or
any other interest) within the meaning of the Treasury Regulations, the Internal
Revenue Code of 1986 and the regulations and judicial authority relating
thereto, and all provisions of this Agreement shall be construed and treated
accordingly. The parties hereto agree that (a) all obligations of the Borrower
owing to Payee hereunder shall be secured by the Borrower NPI Mortgage and
(b) to the extent that the Net Profits Interest is not treated as an interest in
real property, any determination of damages owed by the Borrower to Payee
hereunder shall be determined as provided in the definition of Fair Value.

5.2 No Personal Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS AGREEMENT, PAYEE SHALL NEVER PERSONALLY BE RESPONSIBLE FOR PAYMENT OF ANY
PART OF THE COSTS, EXPENSES OR LIABILITIES INCURRED IN CONNECTION WITH THE
EXPLORING, DEVELOPING, OPERATING AND MAINTAINING THE PROJECT PROPERTIES.

5.3 No In-Kind Rights. Payee shall have no right to take in kind any Subject
Hydrocarbons allocable to the Net Profits Interest.

5.4 No Partnership. Notwithstanding anything to the contrary contained in this
Agreement, Payee, by its acceptance hereof, does not become a member of or
equity holder of the Borrower, and in no event shall Payee be liable for any of
the debts, obligations, or liabilities of the Borrower or any affiliate of the
Borrower, or claim any of the tax benefits resulting from the ownership of the
Project Properties, including, without limitation, any depreciation or
investment tax credit on all or any portion of the Project Property, nor is
Payee liable for any contributions to the Borrower.

ARTICLE VI

NEGATIVE COVENANT

6.1 Senior Obligation. The Borrower agrees that it shall cause each agreement,
indenture, bond, deed of trust, filing, application or other instrument that
creates or purports to create a lien, mortgage, security interest or other
charge secured by the Subject Interests, Subject Hydrocarbons or the proceeds
from the sale of the Subject Hydrocarbons that is entered into on or after the
date hereof to include an express agreement and acknowledgement by the parties
thereto that the Net Profits Interest is senior in right of payment and
collection to any and all obligations created thereby in respect of the Subject
Interests, Subject Hydrocarbons or the proceeds from the sale of the Subject
Hydrocarbons other

 

12



--------------------------------------------------------------------------------

than the Loan; provided, however, that this Section 6.1 shall not apply to any
Permitted Lien or to any agreement, indenture, bond, deed of trust, filing,
application or other instrument that creates a lien, mortgage, security interest
or other charge secured by not more than the Borrower’s residual interest in the
Subject Interests, Subject Hydrocarbons or the proceeds from the sale of the
Subject Hydrocarbons, (in each case) subject and subordinate to the Net Profits
Interest (and the Net Profits Interest shall not be burdened or encumbered by
any such lien, mortgage, security interest or other charge).

ARTICLE VII

MISCELLANEOUS

7.1 Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and, unless otherwise specifically provided,
shall be delivered personally, by electronic transmission, by registered or
certified mail, postage prepaid, or by delivery service for which a receipt is
obtained (except for statements provided for under Section 2.3 above which may
be sent by regular mail), at the respective addresses of the Borrower and Payee
shown below, and shall be deemed delivered on the date of receipt. Either party
may specify his proper address or any other post office address within the
continental limits of the United States by giving notice to the other party, in
the manner provided in this Section, at least fifteen (15) days prior to the
effective date of such change of address. For purposes of notice, the addresses
of the Borrower and Payee shall be as follows:

 

If to the Borrower:    American Shale Development,Inc.   

P.O. Box 393 – 210 Second Street

  

St. Marys, WV 26170

   Telephone: (304) 684-7053    Fax: (304) 684-3658 If to Payee:    Morgan
Stanley Capital Group Inc.   

2000 Westchester Avenue, 1st Floor

  

Purchase, NY 10577

   Attention: David Lazarus    Telephone: (914) 225-1474

7.2 Payments. The Borrower shall transfer or cause to be transferred all monies
to which Payee are entitled hereunder by Federal funds wire transfer not later
than the date when due, to Payee at the bank account specified by Payee in
writing to the Borrower.

7.3 Amendments. This Agreement may not be amended, altered, or modified except
pursuant to a written instrument executed by the Borrower and Payee.

7.4 Further Assurances. The Borrower and Payee shall from time to time do and
perform such further acts and execute and deliver such further instruments,
conveyances, and documents as may be required or reasonably requested by the
other party to establish, maintain, or protect the respective rights and
remedies of the Borrower and Payee and to carry out and effectuate the
intentions and purposes of this Agreement, provided in each case the same does
not conflict with any provision of this Agreement.

7.5 Waivers. The failure of the Borrower or Payee to insist upon strict
performance of any provision hereof shall not constitute a waiver of or estoppel
against asserting the right to require such performance in the future, nor shall
a waiver or estoppel in any one instance constitute a waiver or estoppel with
respect to a later breach of a similar nature or otherwise.

 

13



--------------------------------------------------------------------------------

7.6 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
LAWS RELATING TO CONFLICTS OF LAWS, EXCEPT TO THE EXTENT THAT THE LAWS OF ANY
OTHER JURISDICTION MANDATORILY GOVERN THE CREATION, VALIDITY, OR MANNER OR
PROCEDURE FOR ENFORCEMENT OF THE INTERESTS CREATED BY THIS AGREEMENT; PROVIDED,
HOWEVER, ANY REMEDIES PROVIDED IN THIS AGREEMENT WHICH ARE VALID UNDER THE LAWS
OF THE JURISDICTION WHERE PROCEEDINGS FOR THE ENFORCEMENT OF THIS AGREEMENT ARE
TAKEN SHALL NOT BE AFFECTED BY ANY INVALIDITY UNDER THE LAWS OF THE STATE OF NEW
YORK.

7.7 Tax Matters. The Borrower may, to the extent required by applicable law,
cause to be withheld from any payment hereunder any tax withholding required by
law or regulations, including, in the case of any withholding obligation arising
from income that does not give rise to any cash or property from which any
applicable withholding tax could be satisfied, by way of set off against any
subsequent payment of cash or property hereunder.

7.8 Confidentiality. Any information provided by the Borrower to Payee pursuant
to this Agreement shall be used solely for the purpose of administering the Net
Profits Interest and shall be confidential and may not be disclosed by Payee in
whole or in part to any person without the Borrower’s prior written consent,
except (a) to Payee or any Lender (each a “Lending Party”) or any Affiliate of
any Lending Party, or any officer, director, employee, agent, or advisor of any
Lending Party or Affiliate of any Lending Party solely for purposes of
administering, negotiating, considering, processing, implementing, syndicating,
assigning, or evaluating the transactions contemplated hereby, (b) to any other
Person if directly incidental to the administration of the transactions
contemplated hereby, (c) as required by any Legal Requirement, (d) upon the
order of any court or administrative agency, (e) as may be required by any
regulatory agency or authority or in connection with any pledge or assignment
pursuant to Section 9.06(f) of the Credit Agreement, (f) that is or becomes
available to the public or that is or becomes available to any Lending Party
other than as a result of a disclosure by any Lending Party or officer,
director, employee, agent, advisor or Affiliate of any Lender Party prohibited
by this Agreement, (g) to the extent necessary in connection with any litigation
relating to this Agreement or any other Loan Document to which such Lending
Party or any of its Affiliates may be a party, (h) to the extent necessary in
connection with the exercise of any right or remedy under this Agreement or any
other Loan Document, and (i) to any actual or proposed participant or assignee,
in each case, subject to provisions similar to those contained in this
Section 7.8

7.9 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but any of which together shall constitute one and
the same instrument.

7.10 Binding Effect. All of the provisions hereof shall inure to the benefit of
Payee and their successors and assigns and shall be binding upon the Borrower
and its successors and assigns.

7.11 Termination of Project Properties. In the event any of the Project
Properties or the Subject Interests (or portion thereof, as applicable) should
be released, surrendered or abandoned by the Borrower pursuant to Section 3.6,
the Net Profits Interest no longer shall be calculated with respect to the
Project Properties or the Subject Interests (or such portion thereof, as
applicable) so released, surrendered or abandoned, but the Net Profits Interest
shall continue to be calculated undiminished with respect to all remaining
Subject Interests (and the remainder portion of the Subject Interests, as
applicable).

7.12 WAIVER OF JURY TRIAL. THE PARTIES HEREBY ACKNOWLEDGE THAT THEY HAVE BEEN
REPRESENTED BY AND HAVE CONSULTED WITH COUNSEL OF THEIR

 

14



--------------------------------------------------------------------------------

CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, UNCONDITIONALLY AND
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND IN RESPECT OF ANY COUNTERCLAIM RELATED TO
ANY OF THE FOREGOING.

7.13 Agreement upon Loan Repayment Date. If on or prior to the Loan Repayment
Date the Borrower (i) incurs Debt (the “Refinancing Debt”) to refinance the
Borrower’s Obligations under the Credit Agreement and (ii) does not elect to
repurchase from Payee all of the Net Profits Interest pursuant to
Section 4.3(b), Payee agrees to enter into a lien subordination agreement, in
form and substance satisfactory to Payee in its sole reasonable discretion, with
the entity or entities providing such Refinancing Debt, provided that in no
event shall (i) the Refinancing Debt exceed the aggregate outstanding amount of
Obligations (other than any Obligations arising under this Agreement) on the
Loan Repayment Date and (ii) either the contemplated subordination agreement or
any document or agreement evidencing such Refinancing Debt restrict or limit the
Borrower’s ability to make any payment in respect of its obligations under this
Agreement, including the obligation to pay the Net Profits Interest.

[Remainder of page intentionally blank.]

 

15



--------------------------------------------------------------------------------

EXECUTED as of the date set forth in the respective acknowledgement blocks
below, but effective for all purposes as of the Effective Time.

 

Borrower:

AMERICAN SHALE DEVELOPMENT, INC.

By:

 

 

Name:

 

Title:

 

 

STATE OF [            ]   §  

§

COUNTY OF [                    ]

  §

This instrument was acknowledged before me on this     day of May, 2014, by
                    ,                      of American Shale Development, Inc.,
a Delaware corporation, on behalf of said corporation.

 

    

 

        NOTARY PUBLIC in and for         the State of                        

My Commission Expires:

       

 

    

 

        (Printed Name of Notary Public)   

[SEAL]

       

Signature Page to Conveyance and Agreement of Net Profits Interest

 

S - 1



--------------------------------------------------------------------------------

PAYEE: MORGAN STANLEY CAPITAL GROUP INC. By:  

 

Name:   Title:   [            ] Attention: Telephone:

 

STATE OF [            ]   §   § COUNTY OF [                    ]   §

This instrument was acknowledged before me on this      day of May, 2014, by
                    ,                      of Morgan Stanley Capital Group Inc.,
a Delaware corporation, on behalf of said corporation.

 

    

 

NOTARY PUBLIC in and for

     the State of                     My Commission Expires:     

 

    

 

     (Printed Name of Notary Public) [SEAL]     

Signature Page to Conveyance and Agreement of Net Profits Interest

 

S - 1



--------------------------------------------------------------------------------

EXHIBIT A

PROJECT PROPERTIES

The Borrower’s interest in the attached described Project Properties:

 

Exhibit A – Page 1